DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, and 7-17 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2017/0100934 (“Masuda”).
Claim 1
Masuda discloses a piezoelectric element substrate comprising: a substrate member (substrate 20); 5a plurality of piezoelectric elements on the substrate member (piezoelectric elements 11), each of the piezoelectric elements including a first electrode, a piezoelectric body, and a second electrode (Fig. 3, layers 12, 13, and 14); a plurality of wiring patterns on one side of the substrate member on which the plurality of piezoelectric elements is disposed (Fig. 3, paragraph [0045], wiring 16), the wiring patterns connected to the corresponding piezoelectric elements (Fig. 3); and 10a bonding pattern in a region different from the wiring patterns on the one side of the substrate member, the bonding pattern to be bonded to another substrate directly or   

Claim 2
Masuda discloses the piezoelectric element substrate according to claim 1, wherein the slots have an 15identical shape and are regularly arranged (Fig. 3).  

Claim 204
Masuda discloses a bonded substrate comprising: a piezoelectric element substrate including: a substrate member (substrate 20); a plurality of piezoelectric elements on the substrate member, each of the piezoelectric elements including a first electrode (piezoelectric elements 11), a piezoelectric body, and a second electrode (Fig. 3, layers 12, 13, and 14); 25a plurality of wiring patterns on one side of the substrate member on which the plurality of piezoelectric elements is disposed (Fig. 3, paragraph [0045], wiring 16), the wiring patterns connected to the corresponding piezoelectric elements (Fig. 3); and a bonding pattern in a region different from the wiring patterns on the one side of the substrate member, the bonding pattern made of a metal layer having a plurality of 30slots (Fig. 3, paragraph [0045]); and another substrate bonded to the bonding pattern of the piezoelectric element substrate directly or via an insulating film (paragraph [0047], wiring 101).  

Claim 5
Masuda discloses the bonded substrate according to claim 4, wherein the slots have an identical 35shape and are regularly arranged (Fig. 3).    

Claim 57
Masuda discloses the bonded substrate according to claim 4, wherein said another substrate has a plurality of voids on a surface bonded to the bonding pattern, the voids have the same shape as the slots, and the slots and the corresponding voids overlap with each other (Fig. 2, layer 50 with layer 70).  

Claim 8
Masuda discloses the bonded substrate according to claim 7, wherein a total area of the slots is equal 10to or larger than a total area of the voids (Fig. 2).  

Claim 9
Masuda discloses the bonded substrate according to claim 7, wherein at least one of the voids is a liquid supply port (Masuda, openings 51).  

Claim 1510
Masuda discloses the bonded substrate according to claim 7, wherein a total area of voids of the voids in said another substrate increases from a region facing a region of the piezoelectric element substrate in which the piezoelectric elements are disposed toward an outer edge of said another substrate (Fig. 2).  

Claim 2011
Masuda discloses the bonded substrate according to claim 10, wherein, in an outermost edge of said another substrate, the voids include voids in the same number and at the same positions as the slots on the piezoelectric element substrate bonded (Fig. 2).  

Claim 12
Masuda discloses the bonded substrate according to claim 4, wherein the substrate member is a 25vibration plate (Masuda, Fig. 3, substrate 20 includes vibration plate 30).  

Claim 13
Masuda discloses the bonded substrate according to claim 4, wherein said another substrate is a holding substrate (Masuda, Fig. 3, substrate 20 includes holding plate 2).

Claim 3014
Masuda discloses a liquid discharge head comprising: the bonded substrate according to claim 4 (Masuda, Fig. 3).  

Claim 15
Masuda discloses a liquid discharge unit comprising: the liquid discharge head according to claim 14 (Masuda, Fig. 19).   

Claim 16
Masuda discloses the liquid discharge unit according to claim 15, further comprising at least one of: a head tank configured to store a liquid to be supplied to the liquid discharge head 

Claim 1017
Masuda discloses a liquid discharge apparatus comprising the liquid discharge head according to claim 16 (Masuda, Fig. 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2017/0100934 (“Masuda”) in view of U.S. Patent Pub. 2008/0180490 (“Murata”).
Claim 3
Masuda discloses the piezoelectric element substrate according to claim 1.
Masuda does not appear to explicitly disclose wherein the slots are arranged in a grid shape.  
Murata discloses using a grid arrangement for the wiring (paragraph [0067]).
Murata, into the device of Masuda, for the purpose of increasing density of the elements (Murata, paragraph [0067]).

Claim 6
Masuda discloses the bonded substrate according to claim 4.
Masuda does not appear to explicitly disclose wherein the slots are arranged in a grid shape.  
Murata discloses using a grid arrangement for the wiring (paragraph [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the slots are arranged in a grid shape, as disclosed by Murata, into the device of Masuda, for the purpose of increasing density of the elements (Murata, paragraph [0067]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853